PER CURIAM:
Robert Warren and Jacquelin Warren appeal the district court’s order dismissing their complaint under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Warren v. Smith Debnam Narron Drake Saintsing & Myers, LLP, No. 7:10-cv-00071-BO (E.D.N.C. Apr. 19, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.